130 So. 2d 753 (1961)
AMERICAN BANK & TRUST COMPANY, Lafayette, Louisiana,
v.
Paul H. PHILLIPS, Hubert Hebert & Sons, Southwest Materials, Inc.
No. 264.
Court of Appeal of Louisiana, Third Circuit.
May 22, 1961.
On Application for Rehearing June 13, 1961.
Dugas, Bertrand & Smith, by Lucien C. Bertrand, Jr., Lafayette, for intervenor-appellant.
Babineaux & Huval, Lafayette, by Jack Huval, Lafayette, for intervenor-appellant.
Voorhies, Labbe, Voorhies, Fontenot & Leonard, by Bennett J. Voorhies, Lafayette, for plaintiff-appellee.
Before TATE, HOOD and CULPEPPER, JJ.
CULPEPPER, Judge.
This suit for foreclosure by executory process on a mortgage covering Lot 2 of Phil-Hurst Subdivision to the Parish of Lafayette is a companion case to American Bank & Trust Company v. Phillips, 130 So. 2d 750, and in which companion case we have this date rendered a separate opinion. For the reasons assigned in our opinion in said companion case the judgment appealed from in the instant case is affirmed. All costs of this appeal are assessed against the intervenor-appellants.
Affirmed.

On Application for Rehearing.
En Banc.
PER CURIAM.
An application for rehearing was filed by the intervenors-appellants in this court on June 8, 1961. The decision of this court was rendered on May 22, 1961, and on the same day deposited in the United States mail, certified, properly addressed to counsel. (Return receipts show that copies of this court's opinion were received by counsel on May 23, 1961.)
Applications for rehearing must be filed on or before the fourteenth calendar day after, but not including, the date of deposit in the United States mail. Rule XI, Section 1, Uniform Rules of the Courts of Appeal (1960), 8 LSA-R.S. Harper v. Borden Company, La.App. 3 Cir., 129 So. 2d 330, 337; Bailey v. Haymon, La.App. 3 Cir., 129 So. 2d 203, 205. For purposes of considering the timeliness of the application for rehearing, the date of filing is the date that such applications are physically delivered into actual custody of this court, not the date of mailing. McGee v. Southern Farm Bureau Cas. Ins. Co., La.App. 3 Cir., 125 So. 2d 787, 790, certiorari denied.
Our opinion was deposited in the mails on May 22, and the fourteenth calendar day thereafter was June 5. The filing of the application for rehearing in this court on June 8 was therefore not timely.
For the foregoing reasons the instant application for rehearing cannot be considered by this court.
Application not considered.